Cadence Insurance Brokers, Inc. 6907 University Ave. Ste 123 Middleton, WI.53562 1.800.541.2042 ext. 101 THIS CERTIFIES THAT pending issuance of a Bond in the form described below, the Federal Insurance Company , hereinafter called the Company, is binding coverage described as follows: 1. Named of Assured: Maingate MLP Fund, A Series Of Maingate Trust Address: 6075 Poplar AvenueSuite 402 Memphis, Tennessee38119 2. Producer: Prosource Insurance Attn: Kris Steuart 3. Bond Number: 8226-8500 4. Bond Type/Form No.: Financial Institution Investment Company Asset Protection Bond (Ed. 5-98) Form 17-02-1421 5. Term of Binder: From:12:01 a.m. on February 16, 2011 To:12:01 a.m. on March 17, 2011 6. Bond Period: From:12:01 a.m. on 02/15/2011 To:12:01 a.m. on 02/15/2012 7. Limits of Liability: Insuring Clause Limits of Liability
